Citation Nr: 0625298	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  03-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left inguinal 
hernia.

2.  Entitlement to an initial evaluation in excess of 20 
percent for arthritis of the lumbar spine from February 8, 
1995 to March 7, 2000.  

3.  Entitlement to an initial evaluation in excess of 60 
percent for arthritis of the lumbar spine from March 8, 2000.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for post-traumatic degenerative spondylosis of the 
cervical spine with spinal canal stenosis from January 24, 
1994 to December 7, 1997.  

5.  Entitlement to an initial evaluation in excess of 60 
percent for post-traumatic degenerative spondylosis of the 
cervical spine with spinal canal stenosis from December 8, 
1997.

6.  Entitlement to an initial evaluation in excess of 30 
percent for arthritis of the right shoulder.  

7.  Entitlement to an initial evaluation in excess of 20 
percent for arthritis of the left shoulder.  

8.  Entitlement to an initial compensable evaluation for 
tinea pedis.  

9.  Entitlement to a higher rate of special monthly 
compensation (SMC).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1974 and from May 1984 to May 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The record shows that the January 2004 and September 2005 
Board decisions remanded the case to the RO for further 
development.




FINDINGS OF FACT

1.  Prior to the Board entering a decision in the veteran's 
appeal seeking entitlement to service connection for left 
inguinal hernia, entitlement to an evaluation in excess of 20 
percent for arthritis of the lumbar spine from February 8, 
1995 to March 7, 2000, entitlement to an evaluation in excess 
of 60 percent for arthritis of the lumbar spine from March 8, 
2000, entitlement to an evaluation in excess of 20 percent 
for post-traumatic degenerative spondylosis of the cervical 
spine with spinal canal stenosis from January 24, 1994 to 
December 7, 1997, entitlement to an evaluation in excess of 
60 percent for post-traumatic degenerative spondylosis of the 
cervical spine with spinal canal stenosis from December 8, 
1997, entitlement to an evaluation in excess of 30 percent 
for arthritis of the right shoulder, entitlement to an 
evaluation in excess of 20 percent for arthritis of the left 
shoulder, and entitlement to an initial compensable 
evaluation for tinea pedis, the veteran withdrew the issues 
from appellate consideration through written correspondence 
from his representative in December 2005 and April 2006 that 
followed a Board remand on these issues in September 2005.

2.  Prior to March 27, 2003, the veteran had bilateral 
blindness with light perception only, and independent 
disabilities ratable at least 50 percent; he had no separate 
single disability apart from bilateral blindness with light 
perception only ratable at 100 percent.

3.  From March 27, 2003, the veteran had bilateral blindness 
with light perception only, bilateral hearing loss rated 10 
percent and independent disabilities ratable at least 50 
percent; he has no separate single disability apart from 
bilateral blindness with light perception only that is 
ratable at 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant of the issues of entitlement to service 
connection for left inguinal hernia, entitlement to an 
evaluation in excess of 20 percent for arthritis of the 
lumbar spine from February 8, 1995 to March 7, 2000, 
entitlement to an evaluation in excess of 60 percent for 
arthritis of the lumbar spine from March 8, 2000, entitlement 
to an evaluation in excess of 20 percent for post-traumatic 
degenerative spondylosis of the cervical spine with spinal 
canal stenosis from January 24, 1994 to December 7, 1997, 
entitlement to an evaluation in excess of 60 percent for 
post-traumatic degenerative spondylosis of the cervical spine 
with spinal canal stenosis from December 8, 1997, entitlement 
to an evaluation in excess of 30 percent for arthritis of the 
right shoulder, entitlement to an evaluation in excess of 20 
percent for arthritis of the left shoulder, and entitlement 
to an initial compensable evaluation for tinea pedis have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for entitlement to a higher rate of SMC have 
been met from March 27, 2003.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 104-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The VCAA would be 
clearly applicable to this claim if the effective date of the 
new law were the sole consideration.  However, though seemly 
ubiquitous in its application, this case presents a 
judicially recognized exceptions.  Here the extant law 
regarding SMC controls as argued on behalf of the veteran, 
and no amount of assistance or additional notice from VA will 
change the outcome.  There is also no factual issue regarding 
the withdrawal of appeal.  See generally, Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that statutory interpretation 
questions not affected by enactment of VCAA).  See also Kane 
v. Principi, 17 Vet. App. 103 (2003) (extending 
nonapplication to regulatory interpretation questions).  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Analysis

Withdrawal of Appeal

The record shows that in August 1996 the veteran filed a 
claim for service connection for inguinal hernia, arthritis 
and a fungal infection of the feet.  The RO rating decision 
in August 1996 denied service connection for left inguinal 
hernia and granted service connection for arthritis of the 
cervical spine, the lumbar spine and the left shoulder and 
rated each 10 percent initially.  The RO granted service 
connection for tinea pedis and rated it noncompensable (0 
percent).  The RO issued notice in August 1996.  The RO 
received a notice of disagreement October 1996 and it issued 
a statement of the case in November 1996.  The RO received 
the veteran's substantive appeal in November 1996.  

Thereafter, a RO rating decision in February 1997 granted 
service connection for arthritis of the right shoulder with 
an initial 20 percent evaluation, and increased the initial 
rating for the left shoulder to 20 percent retroactive to the 
effective date for service connection.  The RO issued notice 
in February 1997.  Then, a RO rating decision in May 1997 
increased the evaluation for the right shoulder arthritis to 
30 percent, and increased the evaluations of the lumbar spine 
and cervical spine arthritis, each to 20 percent 
retroactively.  The RO issued notice in May 1997.  The RO 
rating decision in July 1999 increased the evaluation for the 
arthritis of the cervical spine to 60 percent from December 
1997.  The RO issued notice in July 1999.  Then in a March 
2001 rating decision the pertinent increased evaluation was 
to 40 percent for arthritis of the lumbar spine from March 
2000.  In a February 2002 rating decision the pertinent 
increased evaluation was to 60 percent for arthritis of the 
lumbar spine from March 2000.  The veteran did not withdraw 
his appeal on any issue after receiving notice of these 
rating decisions, and the initial rating determinations were 
addressed in the Board remands in January 2004 and September 
2005.  

Pursuant to the Board remand order in September 2005, the VA 
Appeal Management Center (AMC) issued a development letter in 
October 2005 regarding all issues on appeal.  In a letter to 
the AMC dated December 6, 2005, the representative advised 
the RO that the appellant "hereby withdraws the following 
issues listed on the Remand" from the BVA, and the issues 
withdrawn were entitlement to service connection for left 
inguinal hernia, entitlement to increased initial evaluations 
for arthritis of the lumbar spine, post-traumatic 
degenerative spondylosis of the cervical spine with spinal 
canal stenosis, arthritis of the right shoulder, arthritis of 
the left shoulder, and tinea pedis.  The AMC issued a 
supplemental statement of the case in March 2006 that 
addressed all previously listed appeal issues.  In an April 
2006 statement, the representative noted the only issue on 
appeal was entitlement to a higher arte of SMC and that the 
AMC had "failed to withdraw the 8 issues withdrawn on 
12/6/2005".  

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  During the appeal, the 
Board amended section 20.204 to provide, in essence, that 
withdrawal may be made by the appellant or by his or her 
authorized representative, and modified the provision in the 
former regulation that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2005).  VA stated that the amendment is 
intended to remove an unnecessary restriction on who may 
withdraw an appeal to the Board and to clarify appeal 
withdrawal procedures.  See 68 Fed. Reg. 13236 (Mar. 19, 
2003).  In any event that amendment does not warrant a 
different disposition given the facts of this case.

Through the December 2005 and April 2006 correspondence, the 
appellant through his representative informed the Board that 
the issues of entitlement to service connection for left 
inguinal hernia, entitlement to increased initial evaluations 
for arthritis of the lumbar spine, post-traumatic 
degenerative spondylosis of the cervical spine with spinal 
canal stenosis, arthritis of the right shoulder, arthritis of 
the left shoulder, and tinea pedis were being withdrawn.  A 
fair reading of both correspondences supports the conclusion 
that his intention to withdraw these issues was unequivocal.  
Therefore, there remain no allegations of error of fact or 
law for appellate consideration regarding these matters.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues and it is dismissed as to the 
foregoing claims without prejudice.  


Higher Rate of SMC

In summary, a RO rating decision in April 1997 granted a 100 
percent schedular evaluation for bilateral blindness based on 
visual acuity no better than 5/200 in either eye, effective 
from January 1996.  This entitled the veteran to SMC under 
38 U.S.C.A. § 1114(l), 38 C.F.R. § 3.350(b).  He was entitled 
to a higher intermediate rate between sections 1114(l) and 
(m) based on additional service connected disabilities that 
were rated independently at 50 percent or more.  38 U.S.C.A. 
§ 1114(p); 38 C.F.R. § 3.350(f)(3).  The SMC ratings were 
effective in January 1996.  The RO issued notice in April 
1997.

In October 1999, the veteran sought an higher rate of SMC 
arguing that he had two disabilities rated 60 percent each 
and four other disabilities that when combined were rated 
greater than 50 percent.  Thus, the disabilities affected 
different anatomical regions and that when combined they 
reach the 100 percent rating and as a result the veteran is 
entitled to a full step increase, to the "m" rate, under 
section 3.350(f)(4).  

The RO rating decision in February 2003 clarified the 
veteran's SMC rating after recent rating determinations that, 
in essence, constituted clear and unmistakable error in 
awarding SMC at the "n" rate.  However, he was entitled to 
a higher intermediate rate between sections 1114(m) and (n) 
from March 8, 2000, based on bilateral blindness with light 
perception only and additional service connected disabilities 
that were rated independently at 50 percent or more.  
38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(f)(3).  Thereafter, 
the argument was refined to claim entitlement to multiple 
half-step increases as the basis for a higher rate of SMC to 
achieve the "o" rate was not prohibited under the 
applicable regulation.

In addition to the statutory rates payable in accordance with 
38 U.S.C.A. §1114(l)-(n), an additional single permanent 
disability independently ratable at 100 percent will afford 
entitlement to the next higher statutory rate payable under 
38 U.S.C.A. § 1114. In no event may the amount payable exceed 
that provided in 38 U.S.C.A. § 1114(o). The single permanent 
disability independently ratable at 100 percent must be 
separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. §§ 1114(l)-(n).  38 C.F.R. 
§ 3.350(f)(4).

The veteran is currently receiving SMC at an "m plus 1/2" 
rate (intermediate rate between (m) and (n)).  This is based 
on the veteran's entitlement to SMC under 38 U.S.C.A. § 
1114(m) on account of blindness in both eyes having only 
light perception and additional disabilities separate and 
distinct and involving different anatomical segments or 
bodily systems from the conditions establishing entitlement 
under 38 U.S.C.A. § 1114(l) through (n) independently ratable 
at 50 percent or more.  38 U.S.C.A. § 1114(p) and 38 C.F.R. § 
3.350(f)(3).  This rating scheme affords entitlement to the 
next higher intermediate rate or if already entitled to an 
intermediate rate to the next higher statutory rate under 38 
U.S.C.A. § 1114. 

There is no factual dispute as to the respective ratings as 
the claim for increase is based on regulatory interpretation.  
However, the Board has not overlooked the provision in 
section 3.350(f)(4) that contains no discretionary language 
in mandating the next higher statutory rate, but not above 
the (o) rate, where there is an additional single disability 
independently ratable at 100 percent.  The veteran has 
arthritis of multiple joints which is considered a single 
disability under section 4.16. In this case, the separate 
ratings combine to 90 percent, applying the bilateral factor 
to arthritis of the shoulders.  38 C.F.R. § 4.25.  He 
established separate ratings for gastrointestinal and 
neurologic disorders as well but neither combines to produce 
the separate 100 percent evaluation.  

SMC is payable at the maximum rate if, as the result of 
service-connected disability, the veteran has suffered 
disability under conditions which would entitled such veteran 
to two or more of the rates provided in 38 U.S.C.A. §§ (l)-
(n), no condition being considered twice in the 
determination, or if the veteran has suffered blindness and 
deafness, or if the veteran has suffered the anatomical loss 
of both arms so near the shoulder as to prevent the use of 
prosthetic appliances. Paralysis of both lower extremities 
together with loss of anal and bladder sphincter control will 
entitle the veteran to the maximum rate. Determinations must 
be based upon separate and distinct disabilities, which 
requires that if a veteran who has suffered the loss of use 
of two extremities is being considered for the maximum rate 
payable pursuant to 38 U.S.C.A. § 1114(o) on account of the 
regular need for aid and attendance, the need for regular aid 
and attendance must result from pathology other than that of 
the extremities. The fact that two separate and distinct 
entitling disabilities result from a common etiological agent 
will not preclude maximum entitlement. 38 U.S.C.A. § 1114(o), 
38 C.F.R. § 3.350(e).

Congress gave the Secretary discretion to determine if, and 
under what circumstances, SMC rate increases may be made: "in 
the event the veteran's service-connected disabilities exceed 
the requirements for any of the rates prescribed in this 
section, the [Secretary], in his discretion, may allow the 
next higher rate or an intermediate rate." The discretion 
granted to the Secretary in section 314(p) (now 1114(p) was 
not limited to any particular case and permitted the 
Secretary to draft rules delimiting how SMC rate increases 
are determined. Cf. Georgia v. United States, 411 U.S. 526, 
536, 93 S.Ct. 1702, 36 L.Ed.2d 472 (1973) (holding that where 
a statutory provision granted authority to an agency head to 
take certain actions but did not specifically authorize the 
promulgation of regulations, the agency head could choose "to 
formulate and publish objective ground rules" so long as 
"these regulations are reasonable and do not conflict with 
[the governing statute] itself.").  See e.g., Augustine v. 
Principi, 343 F.3d 1334, 1337-38 (Fed. Cir. 2003).

Here the Secretary issued section 3.350(f) to implement the 
discretionary authority to provide intermediate rates in 
addition to those under section 1114(p) and in so doing 
adopted the statutory language that "any intermediate rate 
under this subsection shall be established at the arithmetic 
mean, rounded down to the nearest dollar, between the two 
rates concerned".  Section 3.350(f)(3) states specifically 
that the additional "single permanent disability or 
combinations of permanent disabilities independently ratable 
at 50 percent or more" will afford entitlement to the next 
higher intermediate or statutory rate as applicable.  There 
is no plausible ambiguity in the regulation as it provides 
clear alternatives either through single or combined ratings, 
at a minimum of 50 percent, to the next higher applicable 
rate.  That there would be only one adjustment to an 
intermediate or next higher statutory rate is clear from the 
statute and the regulation adopts the same language, which 
would be a permissible construction of the statute.  See 
Gallegos v. Principi, 283 F.3d 1309, 1312 (Fed.Cir.2002) 
(holding that to the extent the " 'unambiguously expressed 
intent of Congress' " is not clear, VA may issue regulations 
" 'based on a permissible construction of that statute' " 
(citing Chevron U.S.A., Inc. v. Natural Res. Def. Council, 
Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 L.Ed.2d 694 
(1984))).  A literal reading of the statute and its 
implementing regulation yields a logical result.  Thus, there 
is no plausible basis to interpret section 3.350(f)(3) in the 
manner sought and as a result there is no basis for an 
increase in the SMC rate prior to March 27, 2003, in view of 
the individual disability ratings which are not in dispute.  

However, the Board is obligated to consider the claim under 
all reasonably raised theories of entitlement, applying all 
relevant law and regulations.  See, e.g., Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed.Cir.2005); Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004).  See also Moody 
v. Principi, 360 F.3d 1306, 1310 (Fed.Cir.2004); Beverly v. 
Nicholson, 19 Vet. App Beverly v. Nicholson, 19 Vet. App. 
394, 405 (2005).  Here, the record shows that the veteran is 
rated 10 percent for bilateral hearing loss from March 27, 
2003.  According to the rating scheme for SMC where the 
veteran has bilateral blindness with light perception and 
service connected unilateral or bilateral hearing loss rated 
10 or 20 percent, he is entitled to the next higher 
intermediate rate which in this case would establish 
entitlement to a rate at m+1/2.  See section 3.350(f)(2)(v).  
He has the additional independently rated disabilities at 50 
percent that under section 3.350(f)(3) that entitles him to 
the next higher statutory rate since he established 
entitlement to the intermediate rate based under blindness 
and deafness.  In general, the effective date for an 
increased evaluation is governed by the later of the date 
that it is shown that the requirements for an increased 
evaluation are met or the date the claim for an increased 
evaluation is received.  See Harper v. Brown, 10 Vet. App. 
125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) 
and VAOPGCPREC 12-98.

Thus the appeal is allowed to this extent with the 
determination of the applicable higher rate referred to the 
RO since the ultimate payment may be affected by a pending 
claim for additional SMC based on a need for regular aid and 
attendance.  The representative mentioned this benefit in the 
March 2005 substantive appeal and the withdrawal of appeal 
applied only to the designated issues.  See for example the 
guidance in Meeks v. West, 216 F.3d 1363, 1367 (Fed. Cir. 
2000).  


ORDER

The claim of entitlement to service connection for left 
inguinal hernia is dismissed.

The claim of entitlement to an initial evaluation in excess 
of 20 percent for arthritis of the lumbar spine from February 
8, 1995 to March 7, 2000 is dismissed.  

The claim of entitlement to an initial evaluation in excess 
of 60 percent for arthritis of the lumbar spine from March 8, 
2000 is dismissed.  

The claim of entitlement to an initial evaluation in excess 
of 20 percent for post-traumatic degenerative spondylosis of 
the cervical spine with spinal canal stenosis from January 
24, 1994 to December 7, 1997 is dismissed.  

The claim of entitlement to an initial evaluation in excess 
of 60 percent for post-traumatic degenerative spondylosis of 
the cervical spine with spinal canal stenosis from December 
8, 1997 is dismissed.

The claim of entitlement to an initial evaluation in excess 
of 30 percent for arthritis of the right shoulder is 
dismissed.  

The claim of entitlement to an initial evaluation in excess 
of 20 percent for arthritis of the left shoulder is 
dismissed.  

The claim of entitlement to an initial compensable evaluation 
for tinea pedis is dismissed.

Entitlement to a higher rate of SMC is granted from March 27, 
2003, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


